Citation Nr: 1829485	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  14-40 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for migraine headaches for the period from March 26, 2014 through May 31, 2015.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1988 to April 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2014 rating decision in which the RO, inter alia,reduced the rating in effect for service-connected migraine headaches from 30 percent to a zero percent noncompensable rating, effective March 26,2014.   In June 2014, the Veteran filed a notice of disagreement (NOD) wherein he asserted that his migraine headaches had not improved; but, in fact, had worsened.  A statement of the case (SOC) was issued in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2014.

Subsequently, in a February 2017 rating decision, the RO assigned a 30 percent rating for migraine headaches, effective June 1, 2015. 

Regarding the current characterization of the Veteran's appeal, the Board notes that a claimant is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  In his May 2017 Board hearing, the Veteran asserted that his migraine headaches had not improved; but, in fact, had worsened.  Thus, the Veteran is not only appealing the reduction of the rating for his migraine headaches, but is also seeking a higher rating for his migraine headaches throughout the pendency of this appeal.  As such, the Board has characterized the appeal as encompassing the matters set forth on the title page.

In May 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the matter of entitlement to restoration of a 30 percent rating for migraine headaches is set forth below.  The claim for increased rating for migraine headaches is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Both the May 2014 rating decision in which the RO reduced the rating for migraine headaches from 30 percent to 0 percent, and the September SOC, reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected migraine headaches from 30 percent to 0, for the period from March 26, 2014 through May 31, 2015, was not in accordance with law, the criteria for restoration of the 30 percent rating for the period from March 26, 2014 through  May 31, 2015 are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the fully favorable disposition of the restoration claim, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When a RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In this case, based on March 2014 VA Compensation and Pension (C&P) examination, the RO, in a May 2014 rating decision, reduced the rating for the Veteran's service-connected migraine headaches from 30 to 0 percent, effective from March 26, 2014 to May 31, 2015.

Historically, service connection for migraine headaches was granted in a September 1999 rating decision.  An initial 10 percent rating was assigned, , effective April 3, 1999.  In a July 2004 rating decision, the rating was increased to 30 percent, effective January 30, 2004. 

In May 2014 rating decision, the RO decreased the Veteran's rating from 30 percent to 0 percent.  The cited basis for the reduction was the report of a March 2013 VA examination. 

The Veteran's 30 percent rating for migraine headaches had been in effect for more than 5 years (from January 1, 2004 to March 25, 2014).  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993) (the duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the RO's proposal or ordering of a reduction). 

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c). Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As noted above, as of the effective date of the reduction, the 30 percent rating for the Veteran's migraine headaches under DC 8100 had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the May 2014 rating decision that reduced the rating, and the September 2014 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Moreover, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  In addition, neither the May 2014 rating decision, nor the September 2014 SOC includes discussion of, or citation to, 38 C.F.R. § 3.344.  In fact, the March 2014 VA opinion, upon which the reduction in the May 2014 rating decision was based, noted that the Veteran's medical records and claim's file was unavailable for review and that the examiner did not have access to the Veteran's current list of medication or prior diagnoses. 

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, when applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, given the facts noted above, the 30 percent rating assigned for migraine headaches is restored, effective March 26, 2014. 


ORDER

As the reduction in rating for migraine headaches from 30 percent to 0 percent was improper, restoration of the 30 percent rating, from March 26, 2014 through May 31, 2015, is granted. 


REMAND


The Board's review of the claims file reveals that further action on the remaining matter of entitlement to a rating n excess of 30 percent for migraine headaches is warranted.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)). 

In this case, the evidence suggests that the Veteran's service-connected migraine headaches may have worsened.  For example, he reported in his June 2014 NOD that he takes increased medication for his migraine headaches.  Additionally, during the May 2017 hearing, the Veteran reported that his migraine headaches are parially responsible for his recent termination from employment.  Given this evidence, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected migraine headaches.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Hence, the AOJ should arrange for the Veteran to undergo VA headache examination by an appropriate medical professional.  The Veteran is hereby notified that failure to report to any scheduled examination without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking the above-noted action, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, and associated facilities dated through February 2017.  Thus, more recent records from this facility may well exist, and should be obtained.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (2012) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records, to include from Providence Hospital, which is a treatment provider referenced in the May 2017 Board hearing.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Columbia VAMC all outstanding records of evaluation and/or treatment of the Veteran, dated since February 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include from Providence Hospital.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected migraine headaches.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the frequency of characteristic prostrating attacks of headaches, to include whether the Veteran experiences very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to theelectronic claims file since the last adjudication) and legal authority.

9.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 
 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


